Citation Nr: 1744666	
Decision Date: 10/06/17    Archive Date: 10/17/17

DOCKET NO.  15-42 567A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sinusitis.  

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for a bilateral knee disorder.

5.  Entitlement to service connection for a bilateral hip disorder.

6.  Entitlement to service connection for a bilateral ankle disorder.

7.  Entitlement to service connection for a back disorder.

8.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran had honorable active duty service from December 1953 to December 1955.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran presented testimony at a personal hearing before the undersigned Veterans Law Judge in May 2017.  A transcript is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

It appears there are outstanding VA treatment records that need to be requested.  The electronic file contains treatment records dated between September 1998 and March 2013 from the Lake City VA Medical Center (VAMC), but the Veteran reports receiving treatment from this facility prior to September 1998 and since March 2013.  See hearing transcript.  On remand, a request for the Veteran's outstanding VA treatment records should be made. This is especially important given that the current evidence of record does not indicate the Veteran has current diagnoses of sinusitis or peripheral neuropathy of the lower extremities.  

Moreover, the Board finds that additional opinions are needed with respect to the claims for service connection for hearing loss and tinnitus, as well as the orthopedic claims.  In this regard, the audiological examiner stated it would be speculative to provide an opinion as to whether the Veteran's bilateral hearing loss is related to   the conceded military noise exposure in the absence of audiometric data. However, the examiner did not explain why the Veteran's current hearing loss is not simply     a delayed response to in-service acoustic trauma. With respect to the orthopedic examination, the Board finds the opinions to be confusing.    

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request the Veteran's complete record of treatment from the Lake City VAMC dated prior to September 1998 and since March 2013.  If any of the requested records are in a retired or archived status, efforts should be made to acquire the records.  If no records can be found, the Veteran should be notified of such.

2.  Return the claims file to the examiner who conducted the March 2013 hearing loss and tinnitus DBQ, if available, to obtain an addendum opinion.  If that examiner is not available, the opinion should be obtained from another qualified examiner.  If a           new examination is deemed necessary to respond 
to the question presented, one should be scheduled. 

The examiner is asked to explain why the current hearing loss and tinnitus are/are not not merely a delayed reaction to his   in-service noise exposure.  

3.  Return the claims file to the examiner who conducted the March 2013 orthopedic examinations for the Veteran's knees, back, hips and ankles.  If that examiner is not available, the opinion should be obtained from another qualified examiner.  If a new examination is deemed necessary to respond to the question presented, one   should be scheduled. 

The examiner is asked to explain why the current disabilities of the knees, back, hips and ankles is          not merely a delayed reaction to in-service physical activities, to include 19 parachute jumps/landings.  

4.  After undertaking the development above and 
any additional development deemed necessary, the Veteran's claims should be readjudicated. If the benefits sought on appeal remain denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate     period to respond thereto before the case is returned       to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




